This is an appeal from a conviction for a misdemeanor. Appellant gave timely notice of appeal and entered into a recognizance, putting in the hands of the clerk of the court trying the case a sum of money equal to the amount of the recognizance but failed to have sureties join him therein. Subsequently during the term he sought to amend the recognizance and appeared in court with sufficient sureties, but his request to be permitted to enter into a new recognizance was denied by the court.
In the absence of a recognizance this court has no jurisdiction of an appeal from a conviction for a misdemeanor where the appellant is at large. C.C.P., art. 920. By article 923 it is provided, however, that where a recognizance entered into within the time prescribed by law shall be determined by the court on appeal to be defective in form or substance, such appellate court may allow the appellant to amend such recognizance by filing a new bond or recognizance on such terms as the court may prescribe.
This court is without jurisdiction of the appeal and the motion to dismiss must be granted. Permission is given to appellant, however, to enter into a new recognizance as soon as the court trying the case is in session and the trial judge is directed to permit him to enter into such new recognizance.
Dismissed.